Cooke, J. (dissenting).
The judgment should be affirmed on the grounds set forth in the dissent in Matter of McPartland v. McCoy, decided herewith. Here, there is proof of an additional objective standard, the training by petitioner of “ subordinates in special areas of practice and procedures ”, as well as considerable other evidentiary material. Exhibits received before the Special Classification Appeals Board, consisting of several letters from Justices who have served in Part XXX, New York County, variously state: “The probability is that almost as many cases are disposed of in Part XXX in the course of the year as in all the other criminal parts combined ”, “ Part 30 of the Supreme Court is probably the busiest part in that Court ” and “ [Part XXX is] the largest and most active criminal part in the County, if not the State.”